UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53864 ALPHAMETRIX MANAGED FUTURES III LLC (Exact name of registrant as specified in its charter) Delaware 27-1248567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) (312)267-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Non-accelerated filero Accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý ii ALPHAMETRIX FUTURES III LLC QUARTERLY REPORT FOR PERIOD ENDED SEPTEMBER 30, 2-Q Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Statements of Financial Condition (unaudited) Statements of Operations (unaudited) Statements of Changes in Members’ Capital (unaudited) Notes to Financial Statements (unaudited) 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 Item 4T. CONTROLS AND PROCEDURES 20 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 20 Item 1A. RISK FACTORS 20 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 Item 3. DEFAULTS UPON SENIOR SECURITIES 21 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 Item 5. OTHER INFORMATION 21 Item 6. EXHIBITS 22 SIGNATURES 23 iii PART I – FINANCIAL INFORMATION Item 1:Financial Statements ALPHAMETRIX MANAGED FUTURES III LLC (A Delaware Series Limited Liability Company) Statements of Financial Condition September 30, 2010 (Unaudited) WC Diversified Series AlphaMetrix Managed Futures III LLC Total September 30, 2010 September 30, 2010 (Unaudited) (Unaudited) Assets Investment in AlphaMetrix WC Diversified Fund - MT0041, at fair value: $ $ Cash at bank Prepaid commissions Total assets $ $ Liabilities and Members' Capital Liabilities Accrued sponsor's fee $ $ Accrued management fees Accrued performance fees Accrued service provider fees Subscriptions received in advance Total liabilities Members’ Capital B0 Members (3,299.18 units outstanding at September 30, 2010, unlimited units authorized) B2 Members (4,007.54 units outstanding at September 30, 2010, unlimited units authorized) Sponsor (10 units outstanding at September 30, 2010, unlimited units authorized) Total members’ capital Total liabilities and members’ capital $ $ See notes to financial statements and the financial statements of AlphaMetrix WC Diversified Fund - MT0041 attached as Exhibit 99.1. 1 ALPHAMETRIX MANAGED FUTURES III LLC (A Delaware Series Limited Liability Company) Statements of Operations (Unaudited) WC Diversified Series AlphaMetrix Managed Futures III Total July 1, 2010 - September 30, 2010 January 1, 2010 - September 30, 2010 July 1, 2010 - September 30, 2010 January 1, 2010 - September 30, 2010 NET INVESTMENT LOSS ALLOCATED FROM MASTER FUND: Trading costs ) $ ) ) $ ) Interest income Net investment loss allocated from master fund ) FUND NET INVESTMENT LOSS: Interest income Sponsor fee ) Bank fees - ) - ) Service provider fee ) Management fee ) Performance fee ) Organizational expense - ) - ) Sales commissions ) Net investment income (loss) TOTAL NET INVESTMENT INCOME (LOSS) REALIZED AND UNREALIZED GAIN (LOSS) ALLOCATED FROM MASTER FUND: Net realized gain (loss) Net increase (decrease) in unrealized appreciation (depreciation) Total realized and unrealized gain (loss) allocated from master fund Net increase (decrease) in net assets resulting from operations $ Net increase (decrease) in net assets resulting from operations per unit: Weighted average number of units outstanding Net income (loss) per weighted average unit $ See notes to financial statements and the financial statements of AlphaMetrix WC Diversified Fund - MT0041 attached as Exhibit 99.1. 2 ALPHAMETRIX MANAGED FUTURES III LLC (A Delaware Series Limited Liability Company) Statements of Changes in Members’ Capital For thenine months endedSeptember 30, 2010 (Unaudited) WC Diversified Series WC Diversified Series WC Diversified Series WC Diversified Series AlphaMetrix Managed B-0 Members B-2 Members Sponsor (B-2) Total Futures III LLC Total Amount Units Amount Units Amount Units Amount Units Amount Units Members’ capital at January 1, 2010 (commencement of trading/issuance of shares) $
